Citation Nr: 0719384	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether an April 2005 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD


H. E. Costas, Associate Counsel


INTRODUCTION

The veteran, the moving party, served on active duty from 
July 1968 to June 1970. 

This matter comes to the Board from a July 2005 motion by the 
moving party alleging clear and unmistakable error in an 
April 2005 Board decision which denied entitlement to a 
disability rating in excess of 40 percent for type II 
diabetes mellitus.


FINDINGS OF FACT

1.  In an April 2005 decision, the Board denied entitlement 
to an initial disability rating in excess of 40 percent for 
type II diabetes mellitus.

2.  The Board's April 2005 decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied, or that the decision was 
undebatably erroneous.


CONCLUSION OF LAW

The Board's April 2005 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

Law and Regulations

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c). Examples 
of situations that are not CUE are (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  A finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision." Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Analysis

As set forth above, the moving party argues that the April 
2005 Board decision was clearly and unmistakably erroneous 
because the Board failed to award a disability rating in 
excess of 40 percent for his service-connected type II 
diabetes mellitus.  

As previously stated, a review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  At the 
time of the Board's April 2005 decision, type II diabetes 
mellitus was evaluated as 40 percent disabling when there was 
evidence of diabetes mellitus requiring insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  A 60 percent 
rating was assigned when there was also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.  The maximum 100 
percent disability rating was warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See 38 C.F.R. Section 
4.119, Diagnostic Code 7913.

The record demonstrates that in April 2005 the Board duly 
considered the evidence of record and correctly applied the 
appropriate laws and regulations to the veteran's claim.  At 
the time of the April 2005 Board decision, the record 
included the veteran's service medical records, which 
indicated service in Vietnam such as to warrant service 
connection for type II diabetes mellitus on a presumptive 
basis.  The record also included various statements and 
records from private treatment providers, VA treatment 
records, and two VA examination reports. 

The veteran's claim of entitlement to service connection was 
received in March 2001.  Accordingly, in July 2002, the 
veteran was afforded a VA examination.  At that time, the 
veteran denied any history of strokes or problems with his 
eyes.  He submitted he had been diagnosed as having 
hypertension as well as high cholesterol.  As to his kidneys, 
he indicated that they were doing fine and that he had not 
been diagnosed as having any renal dysfunction.  The veteran 
did submit that he experienced poor erectile function, 
however, he was not impotent.  The examiner diagnosed the 
veteran as having type II diabetes mellitus, well controlled 
hypertension, and hyperlipoproteinemia.

In January 2002 rating decision, the RO granted entitlement 
to service connection and assigned a 20 percent rating for 
type II diabetes mellitus, effective from March 22, 2001.  
The veteran duly appealed the assigned disability rating.  

In support of his claim, he submitted a February 2002 
statement from Daniel Muro, Jr., M.D., asserting that the 
veteran had been on insulin since October 31, 2001, for his 
diabetes mellitus.  He indicated that the veteran had 
previously, unsuccessfully, attempted to control his diabetes 
with oral medications as well as with diet.  In October 2002, 
Dr. Muro reported that the veteran was experiencing 
significant problems controlling his diabetes.  At that time, 
he had insulin dependent diabetes requiring two doses of 
insulin a day.  He also required a calorie restricted diet, 
as well as an exercise program.  The veteran experienced 
episodes of hypoglycemia, frequently requiring bimonthly 
visits.  In a January 2003 rating decision, the RO increased 
the rating for type II diabetes mellitus to 40 percent, 
effective the date of the grant of service connection.  

Treatment records from Rene M. Rodriguez, M.D., indicated in 
February 2004 that the veteran presented with complaints of 
hypertension, frequent urination, some kidney damage, 
erectile dysfunction, numbness and tingling in the hands and 
feet,  and weakness in the legs.  A peripheral nerve 
examination was normal.  Additionally, motor and sensory 
function of the upper and lower extremities was normal.  Deep 
tendon reflexes for biceps and triceps was 2+.  Deep tendon 
reflexes of the knees and ankle was 1+.  The veteran was 
diagnosed as having essential hypertension, diabetic 
nephropathy, erectile dysfunction, bilateral upper and lower 
extremity  peripheral neuropathy, and uncontrolled type II 
diabetes mellitus.

In May 2003, the RO continued the assigned 40 percent 
evaluation for the veteran's type II diabetes mellitus, with 
erectile dysfunction and subjective peripheral neuropathy.  
The RO also held that service connection was warranted for 
hypertension and assigned a 10 percent evaluation.  The 
veteran was also awarded special monthly compensation for 
loss of use of a creative organ.  At that time, the record 
also contained laboratory results from Medical Pathology 
Laboratories, Inc. and VA treatment records from January 2002 
to January 2003.  

In May 2004, the Board remanded the matter for additional 
procedural and evidentiary development.  In August 2004, Dr. 
Muro indicated that the veteran's diabetes was a daily 
problem, but it was slowly improving.  The veteran also 
experienced occasional hyperglycemia.  His hypertension, 
however, was improved and had reached goal.  

In September 2004, the veteran was afforded an additional VA 
examination.  Upon physical examination of the extremities, 
reflexes were normal; there were food peripheral pulses in 
the dorsalis pedis and the posterior tibialis; and there was 
normal monofilament testing in the upper and lower 
extremities.  The veteran was diagnosed as having type II 
diabetes mellitus, mild to moderate hypertension, a heart 
block, mild renal insufficiency, and impotency.  There was no 
evidence of peripheral vascular insufficiency or peripheral 
neuropathy.

In October 2004, the RO continued the 40 percent disability 
rating assigned to the veteran's type II diabetes mellitus 
with erectile dysfunction and subjective peripheral 
neuropathy of the upper and lower extremities.  The RO also 
held that the veteran's service-connected hypertension 
warranted a 30 percent disability rating, effective February 
18, 2003.  At that time, service connection for a heart block 
was also granted.

The matter was accordingly forwarded to the Board and by 
means of an April 2005 decision, the Board held that a 
disability rating in excess of 40 percent was not warranted 
for the veteran's type II diabetes mellitus.  The veteran's 
type II diabetes mellitus did not warrant the next available 
rating of 60 percent because there was no evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.

In the July 2005 motion, the moving party alleged that the 
Board's April 2005 decision was clearly and unmistakably 
erroneous and he was entitled to a disability rating in 
excess of 40 percent because he required insulin, twice a 
day.  He reported that he was hospitalized within the past 
year for a hypoglycemic attack and had two additional 
hypoglycemic attacks, however, these did not require 
hospitalization.  The Board acknowledges the veteran's 
submission; however evidence developed subsequent to the 
Board's April 2005 decision is not for consideration in the 
determination of whether there was CUE in the Board decision.  
38 C.F.R. § 20.1403.  

Given the foregoing, the Board finds that the record at the 
time of the April 2005 decision supported a denial of a 
rating in excess of 40 percent for the veteran's type II 
diabetes mellitus.  Moreover, there is no basis for 
concluding that the Board misapplied the applicable law.  At 
the time of the April 2005 Board decision, there was no 
evidence of any hospitalizations.  Although Dr. Muro 
indicated in 2002 that the veteran's hypoglycemic reactions 
frequently required bimonthly visits, separate compensation 
was awarded for his complications attributable to his type II 
diabetes mellitus, to include hypertension, loss of use of a 
creative organ, and a heart block.  In view of all the 
foregoing, the Board must conclude that the moving party has 
failed to establish that the Board committed clear and 
unmistakable error in the April 2005 decision denying 
entitlement to a disability rating in excess of 40 percent.  
Contrary to his allegations, there is simply no indication of 
record that the Board did not properly consider all evidence 
before it in April 2005, or that it failed to correctly apply 
the appropriate laws and regulations to the moving party's 
claim.  See 38 C.F.R. § 20.1403(a); see also Russell v. 
Principi, 3 Vet. App. at 314.  

Rather, it appears that the moving party's allegations amount 
to a disagreement as to how the facts were weighed or 
evaluated by the Board in April 2005.  This cannot rise to 
the level of a clear and unmistakable error.  See 38 C.F.R. 
20.1403(d)(3) (2004); see also Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  In view of the foregoing, the Board finds 
that the April 2005 Board decision denying entitlement to a 
disability rating in excess of 40 percent was not clearly and 
unmistakably erroneous.



ORDER

The motion for revision of the April 2005 Board decision on 
the grounds of clear and unmistakable error is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


